DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/17/2022.
Claims 6, 7, 16, 17 and 23-25 are amended.
Claims 5 and 14 are canceled.
Claims 1-4, 6-13 and 15-25 are remaining in the application.
Terminal Disclaimer
6.	The terminal disclaimer (TD) filed on 2/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11091236 granted on co-pending Application No. 16/960545 has been reviewed and is accepted.  The TD was approved on 2/02/2022 and has been recorded.
Allowable Subject Matter
7.	Applicant’s amendment is sufficient to overcome all previous rejections in the Non Final Rejection mailed on 10/18/2021.  Thus, the remaining claims 1-4, 6-13 and 15-25 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed fender arrangement or fender unit with the specific recess and cavities; 
As specifically claimed by applicant.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application 
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/01/2022